Dowling, P. J.
The respondent Stapleton was admitted to practice by the Appellate Division, Second Department, in June, 1916, and the respondent Friedman was admitted to practice by the same court in November, 1911.
The charges against both respondents are identical and relate to transactions which occurred at a time when they were practicing law in partnership. Accordingly, at the request of the petitioners *496and with the consent of the respondents, the two proceedings were consolidated.
The petition charges respondents with:
(1) Solicitation of negligence cases;
(2) Failure to comply with court orders fixing fees in infants’ cases.
The charges were referred for hearing to a referee whose report is now before us for confirmation.
The learned referee in a lengthy report which evidences the care and consideration he gave to the case, has reached the conclusion that the charges contained in the petitions herein have not been sustained. In this result, after a full examination of the record, we concur.
The respondents have moved to confirm the report and this motion the petitioners do not oppose. The report of the referee should be confirmed and the proceedings dismissed.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Proceedings dismissed.